AO 245B (CASDRev. 08/13) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
                                                AMENDED JUDGMENT IN A CRIMINAL
              UNITED STATES OF AMERICA
                                                CASE
                                                (For Offenses Committed On or After November 1, 1987)
                         V.
                    JOSEPH DELEON CRUZ
                                                                                    Case Number: 18CR2382-LAB

                                                                                 CHANDRA PETERSON, FEDERAL DEFENDERS, INC.
                                                                                 Defendant’s Attorney
REGISTRATION NO.                    68627298
☒   Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)   (conditions correction)
☒ pleaded guilty to count(s)               ONE OF THE INFORMATION

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
Title & Section                         Nature of Offense                                                                        Number(s)
18 USC 2252(a)(2)                       Receipt of Images of Minors Engaged in Sexually Explicit                                    1
                                        Conduct




    The defendant is sentenced as provided in pages 2 through                              5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s) remaining                                                       are         dismissed on the motion of the United States.

     Assessment : $100.00; JVTA Assessment*: $5000.00 *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
☒    _


☒ No fine                         ☒ Forfeiture pursuant to order filed                       12/14/2018                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                                 December 17, 2018
                                                                                 Date of Imposition of Sentence



                                                                                 HON. LARRY ALAN BURNS
                                                                                 UNITED STATES DISTRICT JUDGE




                                                                                                                               18CR2382-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                                                                                         Judgment - Page 2 of 5
CASE NUMBER:

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 60 MONTHS




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☒     The court makes the following recommendations to the Bureau of Prisons:
       FCI THAT PROVIDES SEX OFFENDER TREATMENT NEAR OKLAHOMA




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant shall surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before .
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR2382-LAB
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                                                                                                                    Judgment - Page 3 of 5
    CASE NUMBER:

                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
7 YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
☐
          substance abuse. (Check, if applicable.)
☒         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
☒
          Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
☒         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
☐         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
            with such notification requirement.



                                                                                                                                       18CR2382-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                                                                                 Judgment - Page 4 of 5
CASE NUMBER:

                               SPECIAL CONDITIONS OF SUPERVISION


   1. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
      other electronic communications or data storage devices or media, and effects to search at any time, with
      or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
      a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the
      lawful discharge of the officer’s duties. 18 U.S.C. §§3563(b)(23); 3583(d)(3). Failure to submit to any
      search may be grounds for revocation; you shall warn any other residents that the premises may be
      subject to searches pursuant to this condition.
   2. Consent to third party disclosure to any employer, potential employer that gives the defendant access to
      a computer that reaches the internet then the employer must be aware of the restrictions that are imposed
      by the court.
   3. Not use or possess devices which can communicate data via modem or dedicated connection and may
      not have access to the Internet without prior approval from the court or the probation officer. The
      offender shall consent to the installation of systems that will enable the probation officer to monitor
      computer use on any computer owned or controlled by the offender. The offender shall pay for the cost
      of installation of the computer software.
   4. Not associate with or have any contact with any known sex offenders unless in an approved treatment
      and/or counseling setting.
   5. Not have any contact, direct or indirect, either telephonically, visually, verbally, or through written
      material, or through any third-party communication, with the victim or victim’s family, without prior
      approval of the probation officer.
   6. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
      unless in the presence of a supervising adult who is aware of the offender’s deviant sexual behavior and
      nature of offense and conviction unless approved in advance by the probation officer. Not associate with
      anyone under the age of 18, with the exception of the defendant’s family members, such as cousins,
      nieces and nephews.
   7. Not accept or commence employment or volunteer activity without prior approval of the probation
      officer, and employment should be subject to continuous review and assessment by the probation
      officer.
   8. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
      swimming pool, arcade, daycare center, carnival, recreation venue, library and other places frequented
      by persons under the age of 18, without prior approval of the probation officer.
9. Not possess any materials such as videos, magazines, photographs, computer images or other matter that
   depicts “sexually explicit conduct” involving children as defined by 18 U.S.C. §2256(2) and/or “actual
   sexually explicit conduct” involving adults as defined by 18 USC§2257(h)(1), and not patronize any place
   where such materials or entertainment are the primary material or entertainment available.




                                                                                               18CR2382-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                                                                                   Judgment - Page 5 of 5
CASE NUMBER:


     10. Complete a sex offender evaluation, which may include periodic psychological, physiological testing
         and completion of a visual reaction time (VRT) assessment at the direction of the court or probation
         officer. If deemed necessary by the treatment provider, the offender shall participate and successfully
         complete an approved state-certified sex offender treatment program, including compliance with
         treatment requirements of the program. The Court authorizes the release of the presentence report, and
         available psychological evaluations to the treatment provider, as approved by the probation officer. The
         offender will allow reciprocal release of information between the probation officer and the treatment
         provider. The offender may also be required to contribute to the costs of services rendered in an amount
         to be determined by the probation officer, based on ability to pay. Polygraph examinations may be used
         following completion of the formal treatment program as directed by the probation officer in order to
         monitor adherence to the goals and objectives of treatment and as a part of the containment mod


     11. Reside in a residence approved in advance by the probation officer, and any changes in residence shall
         be pre-approved by the probation officer.


//
//




                                                                                                 18CR2382-LAB
      Case 3:18-cr-02382-LAB Document 45 Filed 12/14/18 PagelD.197 Page 1of4




 1
 2
 3
 4

 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA,                      Case No. 18cr2382-LAB
11                       Plaintiff,                  PRELIMINARY ORDER OF
                                                     CRIMINAL FORFEITURE
12          v.
13    JOSEPH DELEON CRUZ,
14                        Defendant.
15
16         WHEREAS, in the Plea Agreement in the above-captioned case, the parties agreed
17 to forfeiture to the United States of all property of Defendant JOSEPH DELEON CRUZ
18 ("Defendant"), that constituted visual depictions as described in 18 U.S.C. § 2252, all
19 property constituting proceeds of the offense, and all property used or intended to be used
20 to commit or to promote the commission of the offense set forth in the Information which
21 charged a violation of 18 U.S.C. § 2252(a)(2), and forfeitable to 18 U.S.C. § 2253, as
22 charged in the Information; and
23         WHEREAS, on or about July 30, 2018, Defendant pled guilty before Magistrate
24 Judge Robert N. Block to the Information, which plea included consent to forfeiture of all
25 property seized in connection with the case, including forfeiture of all visual depictions as
26 described in 18 U.S.C § 2252, all property constituting proceeds of the offenses, and all
27 property used or intended to be used to commit or to promote the commission, including
28 forfeiture of the following:
        Case 3:18-cr-02382-LAB Document 45 Filed 12/14/18 PagelD.198 Page 2 of 4




 1         ( 1) computer images and printed images determined by law enforcement to
           depict minors engaging in sexually explicit conduct and
 2
           (2) the items, equipment, computers, disks, and media seized by law
 3         enforcement during the investigation of the offenses to which the defendant
           has pled guilty, inc1uding:
 4
           a.     One ( 1) black Dell Inspiron 1545 laptop with power cord; and
 5
           b.     One (1) silver Western Digital 160GB hard drive, SN: WXCX08060513; and
 6
 7         WHEREAS, on August 23, 2018, this Court accepted the guilty plea of Defendant;
 8 and
 9         WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
1O addendum, the United States has established the requisite nexus between the forfeited
11 properties and the offense and the Court hereby orders the forfeiture to the United States of
12 the described forfeited properties pursuant to Title               18, United States Code,
13 Section 2253; and
14         WHEREAS, by virtue of said guilty plea, the United States is now entitled to
15 possession of the above-referenced properties, pursuant to 18 U.S.C. § 2253 and
16 Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
17         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
18 authority to take custody of the above-referenced properties which were found forfeitable
19 by the Court; and
20         WHEREAS, the United States, having submitted the Order herein to the Defendant
21 through his attorney of record, to review, and no objections having been received;
22         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
23          1.    Based upon the guilty plea of the Defendant, the United States is hereby
24 authorized to take custody and control of the following assets, and all right, title and interest
25 of Defendant JOSEPH DELEON CRUZ in the following properties are hereby forfeited to
26 the United States for disposition in accordance with the law, subject to the provisions of
27 21 U.S.C. § 853(n):
28 //
                                                  -2-                                 18cr2382
        Case 3:18-cr-02382-LAB Document 45 Filed 12/14/18 PagelD.199 Page 3 of 4




 1         ( 1) computer images and printed images determined by law enforcement to
           depict minors engaging in sexually explicit conduct and
 2
           (2) the items, equipment, computers, disks, and media seized by law
 3         enforcement during the investigation of the offenses to which the defendant
           has pled guilty, including:
 4
           a.     One ( 1) black Dell Inspiron 1545 laptop with power cord; and
 5
           b.     One (1) silver Western Digital 160GB hard drive, SN: WXCX08060513.
 6
 7         2.     The aforementioned forfeited assets are to be held by the United States
 8 Marshals Service in its secure custody and control.
 9         3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to
1O begin proceedings consistent with any statutory requirements pertaining to ancillary
11 hearings and rights of third parties. The Court shall conduct ancillary proceedings as the
12 Court deems appropriate only upon the receipt of timely third party petitions filed with the
13 Court and served upon the United States. The Court may determine any petition without
14 the need for further hearings upon the receipt of the Government's response to any petition.
15 The Court may enter an amended order without further notice to the parties.
16         4.     Pursuant to the Attorney General's authority under Section 853(n)(l) of
17 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
18 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
19 United States forthwith shall publish for thirty (30) consecutive days on the Government's
20 forfeiture website, www.forfeiture.gov, notice of this Order, notice of the United States'
21   intent to dispose of the properties in such manner as the Attorney General may direct, and
22 notice that any person, other than the Defendant, having or claiming a legal interest in the
23 above-listed forfeited properties must file a petition with the Court within thirty (30) days
24 of the final publication of notice or of receipt of actual notice, whichever is earlier.
25         5.     This notice shall state that the petition shall be for a hearing to adjudicate the
26 validity of the petitioner's alleged interest in the property, shall be signed by the petitioner
27 under penalty of perjury, and shall set forth the nature and extent of the petitioner's right,
28 //

                                                 -3-                                  18cr2382
      Case 3:18-cr-02382-LAB Document 45 Filed 12/14/18 PagelD.200 Page 4 of 4




 1 title, or interest in the forfeited properties and any additional facts supporting the
 2 petitioner's claim and the relief sought.
 3         6.    The United States shall also, to the extent practicable, provide direct written
 4 notice to any person known to have alleged an interest in the properties that are the subject
 5 of the Preliminary Order of Criminal Forfeiture, as a substitute for published notice as to
 6 those persons so notified.
 7         7.    Upon adjudication of all third-party interests, this Court will enter an
 8 Amended Order of Forfeiture pursuant to Title 21 U.S.C. § 853(n) as to the aforementioned
 9 assets, in which all interests will be addressed.
10         8.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final as to
11 the Defendant at the time of sentencing and is part of the sentence and included in the
12 judgement.
13        DATED: December 14, 2018 /       :A.J        A. ~
14                                       ~a~Alan               urns
                                            United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26

27
28

                                                -4-                                18cr2382
